Appellant was convicted in the District Court of Rockwall County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The sheriff went to appellant's premises on the occasion in question with a search warrant and found on said premises and near the house a still and a large quantity of mash, the testimony showing without controversy apparently, that the mash was intoxicating.
Appellant filed a motion to quash the indictment, setting up therein that the indictment "appears upon its face to have been mutilated and changed in this, at or near the beginning of the same the word `and' is scratched out and the word `or' written in its stead, and this defendant believes that same was done and said change made after the same was returned by the grand jury into this court and after the same became a filed paper in this cause, thus making the same void for this reason." It will be observed that there is no allegation in the motion as to the location or connection of the word "and," the change of which is referred to. Testimony was heard by the court as set up in bill of exceptions No. 1. The county attorney at the time the indictment was returned, and the similar officer who succeeded him as well as two occupants of the district clerk's office, testified and each of them stated that they had nothing to do with the change and could not remember whether it appeared in the face of the indictment at the time it was returned or not. Appellant's attorney testified that he observed the indictment after it was returned and that the said word was then "and;" that observation made by him some time after the indictment had been returned disclosed that the word had been changed to "or."
We note that there is nothing in the testimony of any witness to disclose the location or connection or situation in the indictment of the word referred to. The matter was necessarily before the trial court. He has much discretion in matters of this kind and it is incumbent upon us to respect his decision until it be shown that it was wrong. The decision of the trial court may have been based upon the proposition that the word referred to was one whose materiality was of little consequence, and that even if it had been changed it did not affect the legality of the indictment. On the other hand it may have been that the court decided wherever the word did appear located in the indictment as it was before him on the date of trial, that the accused had not met the burden placed upon him by the authorities in such case of showing that the change had been made after the indictment was returned. See Dodd v. State, 10 Texas Crim. App., 370, in which our court quoted from a Louisiana case holding that the burden was upon the accused to show by "irresistible proof" that the change was made after the indictment was returned. The matter as to what is "irresistible proof" was not discussed by the court in the opinion and we are *Page 360 
not committing ourselves to the proposition so strongly stated, but are of opinion that the proof offered by the accused must have shown that the indictment had been changed in a material matter subsequent to its return by the grand jury. We are of opinion that neither the motion to quash nor the testimony appearing in the bill of exceptions shows the trial court to have erred in the matter.
Appellant's bill of exceptions complaining of the introduction in evidence of the three bottles of mash is of no consequence. The officer who had the mash in charge said the bottles contained that which was found upon appellant's premises. Nor do we find any ground for complaint at the introduction of the still found on appellant's premises.
Appellant complains by bill of exceptions that the court wrongfully overruled his motion for new trial based in part upon misconduct of the jury. The said misconduct consisted of a reference in the jury room to the failure of the appellant to testify. The bill of exceptions contains the testimony heard. No witness testified that the matter was injuriously referred to. The foreman said some one referred to it soon after the jury had taken their first vote and stood ten for conviction and two for acquittal; that he at once said, "We were instructed not to consider this" and that no other reference was made to it. One of the jurors who was for acquittal and made an affidavit which was attached to the motion for new trial, testified for the accused on the hearing of the motion for new trial and stated that several jurors referred to the fact that they must not consider against appellant the fact that he did not testify. We believe this to be the extent to which the matter is shown to have gone, in the bill of exceptions. In such case we do not think ourselves justified in concluding that the fact that appellant did not testify was taken as a circumstance against him by the jury. This is the language of the statute in regard to the matter. It forbids allusion to him by counsel in argument and specifically states that his failure to testify shall not be taken as a circumstance against him.
The statement testified to by witness Kimbrell to the effect that appellant showed him a tin can on his premises and stated that "It could be made in that" was admissible for such weight as the jury might attach to same as against appellant, though we fail to see its weight either way.
Being of opinion that no error appears in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.